Citation Nr: 1402594	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the Veteran is competent for purposes of direct receipt of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1987 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by VA's Nashville, Tennessee, Regional Office (RO), which determined that the Veteran was not competent for VA purposes.

The Veteran testified at a January 2010 hearing held before the undersigned Veterans Law Judge via videoconference from the RO; a transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  The electronic file includes numerous documents associated after issuance of the most recent supplemental statement of the case.  The Veteran, through his representative, has waived initial RO consideration of this evidence.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDING OF FACT

The RO failed to provide the Veteran with notice of his predetermination right to a hearing.



CONCLUSION OF LAW

The determination of incompetence for VA purposes is void ab initio, and competence is restored.  38 U.S.C.A. §§ 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.353 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  A decision as to competency may be made by the RO, subject to appeal to the Board.  38 C.F.R. § 3.353(b) . 

If the RO determines that a finding of incompetence is warranted, regulations require that the Veteran be notified of the proposed action, and of his right to a hearing on the matter.  38 C.F.R. § 3.353(e).  The hearing right is governed by 38 C.F.R. § 3.103, which provides that a claimant has a right to a hearing at any time.  38 C.F.R. § 3.103(c).  The regulation also generally provides that a claimant has 60 days from notice of the proposed adverse action to submit evidence as to why the action should not be taken.  38 C.F.R. § 3.103(b).  If the Veteran does request a hearing, it must be held prior to the issuance of a rating decision finding incompetence.  38 C.F.R. § 3.353(e).

These due process protections need not be followed if a "court of competent jurisdiction" has already found the Veteran incompetent; the presumption is that such court proceedings would have already afforded the Veteran adequate protections and opportunities to refute the finding.  38 C.F.R. § 3.353(e).  Here, review of Social Security Administration (SSA) and VA records fails to show any court determination.  There is a February 2009 appointment of a guardian from a state Chancery court included in the electronic file, but this Order does not include a determination of incompetence or provide any due process on that point; it merely accepts a prior determination by "the United States Government."  This appears to be a reference to the SSA administrative determination, and not to a court order.  The due process requirements of the VA regulation are therefore applicable.

Unfortunately, they were not followed.  The June 2007 letter notifying the Veteran of the proposed finding of incompetence failed to inform him of his right to a hearing on the issue, or that he had 60 days to submit evidence against the determination.  It appears telephone contact was had with the Veteran several times in the months following the proposal, but RO personnel do not seem to have informed him of his rights.  They instead document that they encouraged him not to oppose the proposal and accept a guardian; in light of the absence of evidence of notice or actual knowledge of his rights, the statement that the Veteran was "prepared for my competence proposal to go before the rating board" in July cannot be accepted as an informed waiver of due process rights.  This is particularly true in light of the fact that at the bottom of that statement the Veteran included a "P.S." indicating he was in fact competent, setting forth his ability to maintain a checking account and pay his bills.

Had the Veteran been informed of the right to a hearing in connection with the proposal of incompetence, he may well have elected such, much as he elected a hearing before the undersigned.  Such would have forestalled, or possibly prevented completely, the final finding of incompetence.  The Board must therefore find that the failure to provide due process to the Veteran in proposing incompetence was prejudicial, and the action was void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). (Reducing a rating without following applicable due process renders the action was void ab initio.)

	
ORDER

As the proposal of incompetence was in error, restoration of the Veteran's competence for purposes of direct receipt of VA benefits is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


